ORDER
This case came before the court for oral argument December 4,1991 pursuant to an order which had directed both parties to appear and show cause why the issues raised by this appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that the trial justice erred in granting the motion to suppress. Our examination of the record in the case causes us to conclude that Sergeant David Lapatin had reasonable articu-lable suspicion that the defendant was about to perform an illegal act with the woman whom he had taken into his car at 3:15 a.m. on Cranston Street in Providence. This reasonable suspicion, though less than probable cause, justified an investigative stop of the vehicle. During the course of this investigative stop, the officer observed the defendant’s dropping capsules to the ground. On the basis of his experience, he formed the belief that the capsules contained crack cocaine. This observation formed the basis for probable cause to arrest.-
*1361Consequently, the order of the trial justice granting the motion to suppress is hereby vacated. The case is remanded to the Superior Court for further proceedings.